Citation Nr: 1130168	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  10-08 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for residuals of prostate cancer, status post prostectomy, including as due to ionizing radiation and/or hazardous chemical exposure.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from October 1978 through January 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for prostate cancer, status post robotic prostatectomy, with bilateral pelvic lymph node dissection, bilateral nerve sparing, as a result of exposure to herbicides.  Thereafter, by a May 2009 rating decision, the RO confirmed the denial of service connection for prostate cancer, status post robotic prostatectomy, with bilateral pelvic lymph node dissection, bilateral nerve sparing, including as a result of exposure to ionizing radiation in service and/or hazardous chemical exposure.  

The record reflects that the Veteran requested a hearing before a member of the traveling section of the Board, but then in March 2010 withdrew this request.


FINDINGS OF FACT

1. The Veteran is not shown to have been exposed to ionizing radiation in service.

2. The preponderance of the evidence demonstrates that the Veteran's prostate cancer, which was first shown medically many years after service, was not caused by exposure to ionizing radiation or hazardous chemicals, and is not otherwise related to service.


CONCLUSION OF LAW

The Veteran's prostate cancer was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in February 2008, January 2009, and March 2010, that fully addressed the notice elements, and the Board notes that the first letter was sent prior to the initial RO decision in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the letters issued in February 2008, January 2009, and March 2010, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board notes that the Veteran was not scheduled for a VA examination to determine whether he has residuals of prostate cancer, status post prostectomy, due to ionizing radiation and/or hazardous chemical exposure in service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post- service treatment for a condition or other possible association with military service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for service connection, there is competent medical evidence of a current disability.  There is, however, no competent evidence of record (other than the veteran's lay assertions) showing that he has residuals of prostatectomy that may be related to service.  In addition, he has not been shown to have been exposed to ionizing radiation, thus additional development is not required.  Although he has contended that his residuals of prostate cancer are due to service, his lay statements alone are not competent evidence to support a finding on a medical question (such as diagnosis or etiology) requiring special experience or special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran, and, as noted above, a VA examination was not scheduled.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Service records show that on the Veteran's DD Form 214, for his service from October 1978 through January 1984, his primary specialty titles included hull maintenance technician and diver second class.  Additional records show that he was qualified as a diver second class in June 1982, and thereafter accomplished multiple dives performing underwater ships husbandry.  In July 1982, the Veteran was seen with complaints of a skin rash, and it was noted that he was a diver and thought he got the rash in the water at 32nd Street.  The examiner at that time noted "no known chemical exposure".  The impression was contact dermatitis probably due to chemical in the water or the diving suit.  In August 1982, the Veteran was again seen for an approximately six-week history of dermatitis.  He reported that he was a new Navy diver, and had been diving a lot in "S.D. Bay" with a new wet suit.  On evaluation at the dermatology clinic, the impression was acne with folliculitis on the back from wet suit occlusion.  In March 1983 and in January 1984, the Veteran underwent a medical examination for occupational exposure to ionizing radiation, and was found to be qualified for occupational exposure to ionizing radiation.  

A Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) for the Veteran showed that the place where exposure occurred was while on board the USS Acadia AD 42; that the period of exposure was from May 11, 1983 to May 13, 1983; that there was no previous occupational exposure; that the dose this period was 00.000; that his total lifetime accumulated dose was 00.000, and that the permissible lifetime accumulated dose was 25.000.

Private treatment records show that the Veteran was diagnosed with prostate cancer in September 2007.  Thereafter, in November 2007, he underwent a robotic prostatectomy with bilateral pelvic lymph node dissection, bilateral nerve sparring.  

Received from the Veteran in January 2008 was a claim for service connection for prostate cancer, which he believed was caused by his exposure to chemicals while serving in Vietnam. 

In February 2008, the NPRC verified that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  

The May 2008 rating decision on appeal denied service connection for prostate cancer, status post robotic prostatectomy with bilateral pelvic lymph node dissection, bilateral nerve sparing, as a result of exposure to herbicides.  

In a letter received in July 2008, the Veteran disagreed with the May 2008 rating decision.  He reported that while stationed on the USS Midway for two years, he was a boiler technician, and his duties included boiler maintenance and engineering.  He claimed he was exposed to hazardous chemicals every day, noting that, for instance, they used a chemical in service for cleaning boiler tubes and equipment that was called carbon tetrachloride.  He claimed that the military no longer uses this chemical, and it was highly hazardous to one's health.  He also claimed that while on board the USS Midway he was exposed to asbestos dust constantly.  He reported that after he left the USS Midway, he was stationed in San Diego at the Harbor Clearance Unit, 32nd Street Naval Base, and his command was a USN Diving Command.  He reported that he was a second class deep sea Navy diver, and performed many dangerous dives on Naval ships and salvage duties.  He claimed that with some duties he was exposed to highly polluted waters around the area.  He also claimed that he dove on nuclear ships and submarines doing maintenance and repair on intakes of fire pumps and numerous hazardous duties.  He reported that at times during the dives on nuclear vessels, they wore dose meters for the whole body (OSL) and extremity (TLD) to keep an up-to-date record of the radiation exposure.  The Veteran claimed that his extreme exposure to hazardous chemicals in service had caused his prostate cancer.  

On a VA treatment record dated in November 2008, it was noted that the Veteran was being seen for an initial visit, and reported he had been recently diagnosed with prostate cancer and underwent a prostatectomy.  He reported he was a Navy diver and had worked in highly polluted waters and did maintenance on nuclear vessels and had to wear radiation meters when he dived.  He reported he was often exposed to carbon tetra chloride as a cleaning agent, and worked with large drums of it.  The Veteran reportedly believed he may have been contaminated by the multiple exposures he had while in the military.  In January 2009, he was seen for a urology consultation, and it was noted that he had a history of prostate cancer (CaP), status post robotic-assisted laparoscopic prostatectomy (RALP).  The assessment included that the Veteran had a history of radiation exposure as a risk factor to develop the disease, especially given his young age.  

Received from the Veteran in February 2009, was a FORM RRAIS (JF), (Exposure to Radiation During Active Duty), in which he reported details of his exposure to radiation from atmospheric and/or underwater detonation of a nuclear device.  He reported that the dates and places of the tests were in May 1983 in San Diego, and in other ports.  The Veteran reported he was with the Harbor Clearance Unit, USS Acadia at the time of the test, and that he was assigned to projects in May and "other dates that are not available".  He reported that he was detailed from the duty dive boat of the Harbor Clearance Unit at the time of exposure.  He responded "yes", that a film badge was issued and worn and included "TDL & OSL".  He reported that he was a Navy diver at the time of exposure, and that his activities during the period of exposure included underwater repair and inspections.  Finally, he indicated that his exposure to ionizing radiation was in San Diego, at the 32nd Naval Base; Coronado, California; Philippines; and Diego Garcia.  

In April 2009, the RO sent a letter to the Officer in Charge, Navy Environmental Health Center Detachment, of the Naval Dosimetry Center, noting that the Veteran's claim was based on exposure to radiation in service,  and requesting that they provide a DD1141, Record of Ionizing Radiation, or an equivalent record of occupational radiation exposure.  

Thereafter, in a letter dated in April 2009, the Senior Chief Hospital Corpsman of the U.S. Navy, Naval Dosimetry Center, reported that the Veteran was exposed while in the U.S. navy, from May 11, 1983 through May 13, 1983 and the type of radiation was: DDE-Photon, and the Dose (REM) was 00.000.  It was further noted that because the official exposure record (DD 1141, NAVMED 6470/10 or equivalent document) was maintained in the Veteran's individual record, and it would be prudent to compare that record and this report.  

By a May 2009 rating decision, the RO continued the denial of service connection for prostate cancer, status post robotic prostatectomy with bilateral pelvic lymph node dissection, bilateral nerve sparing.

In his substantive appeal (VA Form 9) received in June 2009, the Veteran indicated that during his service on submarines, he was exposed to radiation which may have contributed to his prostate cancer, and that his exposure to radiation was conceded, but that a dose estimate must be obtained.  


III. Analysis

The Veteran claims he is entitled to service connection for prostate cancer, which he contends he developed as a result of his exposure to radiation and/or hazardous chemicals during military service.  Although he initially claimed his prostate cancer was due to exposure to Agent Orange, after this theory of entitlement was denied by a rating decision dated in May 2008, due to the fact that he had not served in the Republic of Vietnam such that exposure to Agent Orange could be presumed, thereafter, he claimed that his prostate cancer was due to exposure to radiation and/or hazardous chemicals in service.  No other basis for exposure to Agent Orange has been contended or demonstrated.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation and etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, if a veteran exposed to radiation during active service later develops one of the diseases listed at 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d), a rebuttable presumption of service connection arises.  See 38 C.F.R. §§ 3.307, 3.309.  Second, under 38 C.F.R. § 3.311, service connection may be established if a radiation-exposed Veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation), if the VA Undersecretary for Benefits determines that a relationship, in fact, exists between the disease and the veteran's radiation exposure in service.  Third, direct service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994).

Application of the above provisions is dependent upon establishing that the veteran was exposed to ionizing radiation during active service.  A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty, or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device, or the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, or internment as a prisoner of war in Japan, or immediately following such internment, which resulted in an opportunity for exposure to ionizing radiation comparable to that of the U.S. occupation forces in Hiroshima or Nagasaki, or official military duties of specified length at designated U.S. locations.  38 C.F.R. § 3.309(d)(i), (ii).

Diseases presumptively service connected for radiation-exposed Veterans under the provisions of 38 C.F.R. § 3.309(d)(2) are:  leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.   38 C.F.R. § 3.309(d)(2).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), a Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  The term "radiogenic disease" means a disease that may be induced by ionizing radiation and includes the following:  (i) all forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; (vii) skin cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary gland cancer; (xv) multiple myeloma; (xvi) posterior subcapsular cataracts; (xvii) non- malignant thyroid nodular disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the brain and central nervous system; (xxi) cancer of the rectum; (xxii) lymphomas other than Hodgkin's disease; (xxiii) prostate cancer; and (xxiv) any other cancer.  38 C.F.R. § 3.311(b)(2).

38 C.F.R. § 3.311 also provides instruction on the development of claims based on exposure to ionizing radiation, and does not refer to any other types of radiation exposure.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumption period specified in either section 3.307 or section 3.309, and where it is contended that the disease is a result of ionizing radiation exposure in service.

The basic facts in this case are not in dispute.  The Veteran served on active duty in the U.S. Navy from October 1978 to January 1984.  He does not claim treatment for prostate cancer in service, and his service treatment records (STRs) are negative for treatment or diagnosis or symptoms suggestive of it.  However the Veteran's service personnel records do show that that he was qualified as a diver second class in June 1982, and thereafter accomplished multiple dives performing underwater ships husbandry.  A DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, showed that the place where exposure occurred was while he was onboard the USS Acadia, from May 11, 1983 to May 13, 1983; that there was no previous occupational exposure; that the dose for this period was 00.000, and that his total lifetime accumulated dose was 00.000.  The post-service medical evidence shows the Veteran was diagnosed with prostate cancer in 2007.

Prostate cancer is not among those forms of cancer which may be presumptively service-connected under the provisions of 38 C.F.R. § 3.309.  However, it is a radiogenic disease under the provisions of 38 C.F.R. § 3.311 which, in essence, concedes the possibility that exposure to ionizing radiation may be an etiological factor for its development.  The question presented in this case is whether the Veteran's presumed level of radiation exposure was sufficient to induce his prostate cancer.  When exposure to radiation has been verified, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  However, in this case, although the Veteran had the potential to be exposed to ionizing radiation in his duties as a Naval diver, because the dose estimate in this case was reported as zero (00.000) on his DD Form 1141, no further development need be conducted.   See Wandel v. West, 11 Vet. App. 200, 205 (1998).  Given the foregoing, there is no objective evidence to show that the Veteran was exposed to ionizing radiation during service.  Accordingly, service connection under 38 C.F.R. § 3.311 is not warranted.  

As to the third method for establishing service connection (i.e., direct), 38 C.F.R. § 3.303(d) provides that service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  Thus, if a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability or to the regulatory development procedures applicable to a radiogenic disease, the claim must still be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In other words, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection, because he may in the alternative establish service connection by way of proof of actual direct causation.  After careful consideration, however, the Board finds that the claim - on a basis other than 38 C.F.R. §§ 3.309, 3.311, as discussed above - must also be denied.  First, the Board notes that the Veteran clearly has a current disability.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  However, STRs show no report of or finding of prostate cancer, and the record reflects he was first diagnosed with prostate cancer in 2007 - more than 20 years after separation from service.  Although the Veteran was treated in service, in July 1982, with complaints of a skin rash, and it was noted that he was a diver and thought he had gotten the rash in the water, the examiner at that time noted "no known chemical exposure".  In addition, no medical professional has ever related the Veteran's prostate cancer to his military service.  Thus, what is missing from this case is competent medical evidence linking prostate cancer to the Veteran's period of service.  As noted above, a VA examination/opinion is not necessary in this matter.  The Board acknowledges that the Veteran has claimed his prostate cancer may be due to exposure to hazardous chemicals in service, and these reports are considered credible lay evidence of symptomatology.  See Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra.  However, his statements are not considered competent or probative evidence of a causal nexus between prostate cancer and service, because the Veteran is not competent, as a layperson, to provide an opinion or evidence as to matters involving medical diagnosis or etiology.  See Espiritu v. Derwinski, supra.

The Board therefore concludes the preponderance of the evidence is against finding that prostate cancer may be related to ionizing radiation exposure in service or otherwise directly related to service, including hazard chemicals exposure, and the claim for service connection must be denied in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of prostate cancer is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


